Staley, Jr., J.
This is an appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board, filed March 25,1971, which determined that claimant was entitled to unemployment insurance benefits.
Claimant, a marine engineer, belongs to a union known as the Marine Engineers Beneficial Association (MEBA), which had negotiated a collective bargaining agreement with the ship owners providing for contributions by the ship owners to a fund to provide vocational training to the members of the union. Claimant attended the school operated by the MEBA at Baltimore, Maryland, from May 4,1970 to September 14,1970, during which time he took three courses. By reason of the courses which he took during the period from May 4,1970 through June 28, 1970, claimant was entitled to and received a monthly allowance of $988 from the MEBA Training Plan Trust Fund established under the collective bargaining agreement. This allowance, termed a “ scholarship living allowance ” by the association, is equivalent to the base wages of a day-working 3rd Assistant Engineer. At all relevant times, claimant was classified as a 1st Assistant Engineer. From June 29, 1970 through September 14, 1970, claimant received no allowances other than room and board, and was held to be eligible for benefits during such period. When claimant was advised that he had been accepted for training at the school, he applied to the Industrial Commissioner for approval of vocational training pursuant to section 599 of the Unemployment Insurance Law (Labor Law, art. 18) *104so that he could remain eligible for benefits despite his regular attendance at the school and resulting unavailability for employment.
On May 25,1970 this application was disapproved by the Commissioner on the ground that he was 1 ‘ receiving a training allowance from another fund in amount greater than your benefit rate.” Claimant requested a hearing after which the Referee determined that, since the allowance being received by claimant was from a private source and not from a governmental source, his receipt of the allowance was not a relevant factor to be considered in determining whether approval under section 599 should be granted; that claimant was entitled to receive approval under section 599 and, by reason thereof, he may not be held unavailable because of his attendance at the school. The board affirmed the Referee’s decision.
On this appeal, the Commissioner contends that he is authorized to consider the source and amount of a training allowance received by claimant from an employer-financed fund in determining whether to approve a vocational training course for a particular claimant under section 599 and, in the absence of his approval, claimant was properly denied benefits.
Under section 599, the Commissioner is authorized to approve a vocational training course for a claimant providing certain conditions, not in issue here, are found to exist. In addition, the Commissioner, prior to giving such approval, is required to “ give due consideration to existing and prospective conditions of the labor market in the state, taking into account present and anticipated supply and demand regarding the occupation or skill to which the training course relates, and to any other relevant factor. ’ ’ The main issue presented is whether the training allowance received by claimant isa “ relevant factor ’’which the Commissioner was authorized to consider in determining whether to approve or disapprove the vocational training courses for claimant.
Section 599 does not automatically grant benefits to a claimant attending a vocational training course. The effect of the statute is that, if certain conditions exist, the Commissioner in his discretion after considering certain enumerated circumstances and all other relevant factors, may approve or disapprove a claimant for a vocational training course.
In a prior case, the board held that allowances received by claimants from governmental sources could be considered as relevant factors in determining whether approval under section 599 of the Labor Law should be granted, and in such a case *105the claimant was not entitled to benefits. However, it distinguished that holding from the present claim where the source of the allowance was from an employer-financed fund and granted claimant benefits. The receipt of claimant’s training allowance, in excess of his benefit rate, intended as a substitute for wages during the period of attendance at the training course, is certainly a “ relevant factor ” to be considered by the Commissioner in determining whether claimant should receive unemployment insurance benefits in addition to the training allowance covering the identical period. Claimant’s training allowance clearly represents a substitute for wages which he would have éarned if working instead of attending the training course. This is just as much a relevant factor as a training allowance paid by a governmental agency.
The decision should be reversed, and the matter remitted for further proceedings not inconsistent herewith, without costs.